Case: 1:19-cr-00330-DCN Doc #:1 Filed: 05/22/19 1o0f 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT Me “RK

 

(ORTHE RA re RICT cous:
FOR THE NORTHERN DISTRICT OF OHIO ean DS) RI CY OF Gili:
EASTERN DIVISION es
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff. ) - om
3 & “ ‘1 F) | J | l
ods LG GK JIU -
v. ) CASEROS Jb 9 _
) Title 21, United States Code,
CLAYTON HALL, ) Sections SND. (b)(1)(B), and
) (b)(1)(C)
Defendant. )
count JUDGE NUGENT —
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury charges:
1. On or about October 25, 2018, in the Northern District of Ohio, Eastern Division,

Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute a
mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance, and cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(C).

COUNT 2
(Possession with Intent to Distribute Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:
Ds On or about November 28, 2018, in the Northern District of Ohio, Eastern
Division, Defendant CLAYTON HALL did knowingly and intentionally possess with intent to

distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II
Case: 1:19-cr-00330-DCN Doc #:1 Filed: 05/22/19 2 of 4. PagelD #: 2

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)CI)(C).

COUNT 3
(Possession with Intent to Distribute Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1}\(C))

The Grand Jury further charges:

3, On or about February 4, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
approximately 24.36 grams of a mixture and substance containing a detectable amount of
cocaine, a Schedule I controlled substance, in violation of Title 21, United States Code, Sections
841 (a)(1) and (b)(1)(C).

COUNT 4
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841 (a)(1) and (b)(1(C))
The Grand Jury further charges:

4. On or about February 4, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
_ approximately 1.30 grams of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and cocaine, a
Schedule II controlied substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(C).

COUNT 5
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

5. On or about March 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute

 

 
 

Case: 1:19-cr-00330-DCN Doc #:1 Filed: 05/22/19 3 0f 4. PagelD #: 3

approximately 40.04 grams of a mixture and substance containing a detectable amount of heroin,
a Schedule I controlled substance, and fentanyl, a Schedule IT controlled substance;
approximately 5.48 grams of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and cocaine, a
Schedule II controlled substance; and approximately 5.46 grams of a mixture and substance
_ containing a detectable amount of heroin, a Schedule I controlled substance, acetylfentanyl, a

Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and cocaine, a

Schedule If controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(B).

COUNT 6
(Possession with Intent to Distribute Cocaine Base (“Crack”),
21 U.S.C. §§ 841(a)(1) and (b)1(C))

The Grand Jury further charges:

6. On or about March 28, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
approximately 12.25 grams of a mixture and substance containing a detectable amount of
cocaine base (“crack”), a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(C).

FORFEITURE
| The Grand Jury further charges:

7. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts | through 6 are incorporated herein by reference. As a
result of the foregoing offenses, Defendant CLAYTON HALL shall forfeit to the United States

any and all property constituting, or derived from, any proceeds he obtained, directly or
Case: 1:19-cr-00330-DCN Doc #:1 Filed: 05/22/19 4 of 4. PagelD #: 4

indirectly, as the result of such violations; and any and all property used or intended to be used,

in any manner or part, to commit or to facilitate the commission of such violations, including but

not limited to the following:

a.

b.

$11,579.00 in U.S. currency seized on or about October 25, 2018;
$6,660.00 in U.S. currency seized on or about November 28, 201 8:
$1,518.50 in U.S. currency seized on or about February 4, 2019; and

$21,012.00 in U.S. currency seized on or about March 28, 2019,

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 
